Citation Nr: 0822661	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-35 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for the 
residuals of infectious hepatitis, to include a liver 
condition, and swelling of both the right and left legs.

2.  Entitlement to service connection for residuals of 
infectious hepatitis, to include a liver condition, and 
swelling of both the right and left legs.

3.  Entitlement to service connection for supraventricular 
tachycardia, claimed as a heart condition.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 through 
January 1964, and from April 1964 through May 1983.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the issues of entitlement to service 
connection for infectious hepatitis, entitlement to service 
connection for a liver condition, and entitlement to service 
connection for swelling of the right and left leg, have been 
recharacterized as entitlement to service connection for 
residuals of infectious hepatitis, to include a liver 
condition and swelling of the right and left legs.  This is 
done in order to reflect the true nature of the veteran's 
claims as clarified in his August 2005 claim and January 2008 
hearing testimony.

The issues of entitlement to service connection for residuals 
of infectious hepatitis, to include a liver condition, and 
swelling of both the right and left legs; and entitlement to 
service connection for supraventricular tachycardia, claimed 
as a heart condition, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of hepatitis was denied by the RO in July 1983 and not 
appealed.

2. The basis of the July 1983 denial of service connection 
for residuals of hepatitis was that there was no evidence of 
in-service incurrence of hepatitis or current residuals.

3. Since July 1983, additional service medical records were 
received showing an in-service diagnosis of hepatitis, and 
private medical evidence has been received showing possible 
residuals.

4.  There is no competent medical evidence establishing a 
connection between the veteran's tinnitus and his active 
service, including noise exposure during service.


CONCLUSIONS OF LAW

1.  New and material evidence was submitted to reopen the 
claim for entitlement to service connection for the residuals 
of infectious hepatitis, to include a liver condition, and 
swelling of both the right and left legs.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
3.160, 20.302 (2007).

2.  The criteria for service connection for tinnitus are not 
met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Infectious Hepatitis
The veteran is seeking to reopen his claim for service 
connection for infectious hepatitis and its residuals. In 
June 1983 the veteran filed a claim for a liver condition, 
which he claimed was secondary to his in-service treatment 
for hepatitis.  A July 1983 rating decision denied the claim 
for residuals of hepatitis, and this decision was not 
appealed.  The veteran filed a claim to reopen service 
connection for hepatitis, to include a liver condition, as 
well as swelling in the right and left leg in August 2005.  
He alleged that both the liver condition and swelling of the 
legs were residuals of the in-service hepatitis.  As such, 
this was an attempt to reopen the claim denied in the July 
1983 rating decision.  A claim that has been denied, and not 
appealed, will not be reopened and allowed. 38 U.S.C.A. §§ 
7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative. Id. Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance. Id.

While the RO reopened the veteran's claim for service 
connection for residuals of hepatitis and considered the 
claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions. 
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the July 1983 rating decision, the RO noted that the 
service medical records from 1960 to 1982 were not yet 
contained in the claims folder, and denied on the basis that 
residuals of hepatitis were not shown by the evidence of 
record.  A review of the record since the July 1983 rating 
decision reveals evidence clearly showing in-service 
treatment for hepatitis, as well as post-service evidence of 
possible residuals. In particular, service medical records 
show that the veteran was hospitalized from April to June 
1969 and diagnosed with "infection hepatitis."  These 
records are within the time frame noted to not be within the 
claims folder at the time of the July 1983 decision.  Also, 
the veteran submitted copies of records from his private 
physician, with a waiver of regional office review, in March 
2008.  An April 2006 handwritten note shows an assessment of 
longstanding abnormal liver function tests secondary to 
hepatitis.  See records of Dr. F. submitted by the veteran in 
March 2008. Because this evidence is new, in that it was not 
in the file at the time of the previous final decision, and 
is material, in that it supports the essential elements that 
were the specified basis for the July 1983 disallowance, it 
is sufficient evidence to reopen the veteran's claim for 
service connection for residuals of hepatitis. Evidence of an 
in-service incurrence with possible current residuals clearly 
creates a reasonable possibility of substantiating the claim. 
Thus, the veteran has submitted evidence sufficient to reopen 
his claim, and, to this extent only, this claim is granted. 
The issue of entitlement to service connection for residuals 
of hepatitis is discussed in the remand, below.

With regard to this claim alone, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Service Connection - Tinnitus
The veteran is seeking service connection for tinnitus.  For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The evidence available for review in this case includes 
service medical records, post-service treatment records, and 
a VA audiological examination report.  During service there 
is no report of ringing in the ears or diagnosis of tinnitus 
in the service medical records.  Service connection may also 
be established if the evidence shows that tinnitus diagnosed 
after discharge was incurred in service.  38 C.F.R. 
§ 3.303(d).

The first post-service audiological report discussing 
tinnitus is the June 2001 report of VA audiology consult 
results.  At that time, the veteran is noted to have a 
history of noise exposure in service, but he "denied any 
history of vertigo or tinnitus."  As such, tinnitus was not 
diagnosed at that time.  In a similar May 2003 evaluation, 
the veteran reported "constant tinnitus...for many years."  A 
July 2005 report shows no report of ringing in the ears by 
the veteran, or diagnosis by the physician.  At the time of 
his January 2008 hearing, the veteran reported ringing in his 
ears since 1979.  See hearing transcript at page 23.

In April 2006, the RO afforded the veteran a VA audio 
examination.  At that time, he reported constant bilateral 
tinnitus, for over ten years, which he attributed to in-
service noise exposure on an aircraft carrier.  As a lay 
person, he is competent to report his symptoms.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002). However, these 
statements are not competent evidence that any current 
tinnitus is a result of noise exposure during the veteran's 
service. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a medical nexus is required for 
service connection.

The VA examiner noted the veteran's post-service occupational 
noise exposure due to gun fire while performing weapons 
qualification exams as a Sheriff's Deputy over the past 22 
years.  The examiner also noted the inconsistent reports of 
tinnitus in the VA outpatient records "with him denying 
tinnitus on 07/07/01 and reporting tinnitus for 'many years' 
on 05/05/03."  Based upon these factors, a review of the 
claims folder, and physical examination of the veteran, the 
VA examiner concluded that the veteran's "tinnitus is NOT at 
least as likely as not related to noise exposure during his 
military service."

Thus, when examined as a whole, the claims folder establishes 
a current tinnitus diagnosis, but no competent medical 
evidence showing that it manifested during active service or 
for many years after service.  Because there is no competent 
medical evidence establishing a nexus between the veteran's 
tinnitus and his active service, there is no basis upon which 
to grant service connection under 38 C.F.R. § 3.303(a).  The 
Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran letters in October and December 2005 
informing him of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  These letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1).  To whatever extent the recent 
decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim is being denied, such 
matters are moot.  VA's duty to notify the veteran was met in 
this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, post-service VA treatment 
records, and VA examination report have been associated with 
the claims folder.  The veteran was afforded a Board 
videoconference hearing in January 2008 and the transcript is 
of record.  He has not notified VA of any additional relevant 
evidence with regard to this claim.  VA has done everything 
reasonably possible to assist the veteran. A remand for 
further development of this claim would serve no useful 
purpose. VA has satisfied its duties to notify and assist the 
veteran and further development is not warranted.


ORDER

New and material evidence was submitted to reopen the claim 
for service connection for residuals of hepatitis; to this 
extent only, this claim is granted.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran is seeking service connection for residuals of 
infectious hepatitis, to include a liver condition, and 
swelling of both the right and left legs; and entitlement to 
service connection for supraventricular tachycardia, claimed 
as a heart condition.  These claims are not yet ready for 
final adjudication.

At his January 2008 Board video conference hearing, the 
veteran testified that he was treated by one private 
physician, Dr. Fewell, from the time of his retirement 
through approximately June 2007, and by a Dr. Stone since 
then.  See hearing transcript at pages 6 and 7.  He also 
reported treatment at the Little Rock Air Force Base, which, 
according to the veteran, is now closed.  Id. at page 10.  
Following the hearing, the veteran submitted records from Dr. 
Fewell dating back to December 1993.  This is more than ten 
years following his retirement from service, and the Board 
notes that the December 1993 report does not appear to be an 
initial report.  Thus, it appears that there may be 
additional evidence from Dr. Fewell possibly dating back to 
the veteran's time of retirement, as he indicated at the 
hearing.  Also, there are no records from Dr. Stone in the 
claims folder.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty 
to assist the veteran in obtaining these private treatment 
records.  Also, while the Little Rock Air Force Base may be 
closed, VA has a duty to attempt to obtain these VA treatment 
records from any available federal government source.  
38 C.F.R. § 3.159(c)(2) (2007). A remand is required so that 
VA can ensure that any decision on these claims is based upon 
a complete record.

Once the record is complete, VA examinations are warranted to 
determine (1) whether the veteran currently has any residuals 
of his in-service diagnosis of hepatitis, including any liver 
condition and/or swelling of the lower extremities; and (2) 
to assess the nature and etiology of any current 
supraventricular tachycardia (SVT).  To date, VA has not 
afforded the veteran a VA examination with regard either of 
these claims. VA will provide a medical examination if it 
determines that such an examination is necessary to decide 
the claim. A medical examination is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does contain evidence of a 
current disability or recurrent symptoms of a disability, 
evidence of an event, injury or disease in service, and 
indications that the current disability may be associated 
with the injury in service. 38 C.F.R. § 3.159(d) (2007). In 
this claim, the veteran has provided medical evidence from 
Dr. Fewell suggesting that he does have current residuals of 
hepatitis, as well as SVT that may be related to service.  
See April 2006 treatment notes and June 2006 physician's 
statement. A remand is required because an examination is 
warranted once the record is complete.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.





Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. § 
3.159(c)(1) by obtaining all relevant 
private treatment records, including, but 
not limited to, records from Dr. Fewell 
from the date of the veteran's discharge 
through December 1993, and any relevant 
records from Dr. Stone.

3.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. § 
3.159(c)(2) by obtaining all relevant VA 
treatment records dating back to the 
veteran's discharge from service, 
including those from the Little Rock Air 
Force Base.  If VA is unable to obtain 
these VA records, ensure that the veteran 
is properly notified in accordance with 38 
C.F.R. § 3.159(e).

4.  Afford the veteran a VA examination to 
determine the current nature of any 
residuals of the in-service diagnosis of 
infectious hepatitis.  The claims folder 
should be reviewed in association with the 
examination.  Any relevant testing should 
be completed and based upon a review of 
the records, all relevant testing, and a 
physical examination of the veteran, the 
examiner is asked to diagnose any 
residuals of the in-service diagnosis of 
hepatitis, including any liver condition 
and/or swelling of the lower extremities.  

If a liver condition and/or swelling of 
the lower extremities are diagnosed, but 
not associated with the in-service 
hepatitis, then the examiner should 
provide an opinion regarding the etiology 
of the diagnosed disability by answering 
the following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the disability was 
caused by disease or injury during 
service? A complete rationale should be 
provided for any opinion expressed.

5.  Afford the veteran a VA examination to 
determine the nature and etiology of his 
supraventricular tachycardia.  The claims 
folder should be reviewed in association 
with the examination.  Any relevant 
testing should be completed and based upon 
a review of the records, all relevant 
testing, and a physical examination of the 
veteran, the examiner is asked to confirm 
the diagnosis of supraventricular 
tachycardia and to render an opinion as to 
the etiology of the disease.  In 
particular, the examiner is asked to opine 
as to whether the supraventricular 
tachycardia was caused or aggravated by 
the veteran's service-connection 
hypertension.  If not, the examiner should 
provide an opinion regarding the etiology 
of the supraventricular tachycardia by 
answering the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
disability was caused by disease or injury 
during service? A complete rationale 
should be provided for any opinion 
expressed.

6.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


